PER CURIAM.
Appellant Richard Cheffey seeks to appeal from a judgment entered by the trial court on November 6, 1990. Respondent has filed a meritorious motion to dismiss the appeal. The judgment was entered pursuant to the agreement of the parties. This appeal is dismissed for lack of jurisdiction.
A judgment entered pursuant to an agreement of the parties is not a judicial determination of rights and cannot be appealed. Shafer v. Auto. Club Inter-Ins. Exchange, 778 S.W.2d 395, 400[5] (Mo.App.1989); Roberts v. Roberts, 515 S.W.2d 805, 806[2] (Mo.App.1974); State ex rel. Fletcher v. New Amsterdam Cos. Co., 430 S.W.2d 642, 645[7,8] (Mo.App.1968); Foger v. Johnson, 362 S.W.2d 763, 764-765[2] (Mo.App.1962). A party is estopped or waives his right to appeal when a judgment is entered at his request. State ex rel. Fletcher v. New Amsterdam Cas. Co., supra, at 645.
Appeal dismissed.
All concur.